DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Steven G. Parmelee on 03/21/2022.
The application has been amended as follows: 
Please replace claim 1 to read as:
1.        (Currently amended)  A personal patient warming apparatus comprising:
            a blanket having a longitudinal axis and having at least one pneumatic pathway formed therein and a plurality of orifices formed through at least one side thereof such that at least some warmed air that is introduced into the at least one pneumatic pathway will exit via the plurality of orifices to thereby warm a patient over whom the blanket is disposed
            -           a middle portion sized 
            -           a first portion disposed on a first lateral side of the middle portion to form a first end portion of the blanket, the first portion being sized 
            -           a second portion disposed on a second lateral side of the middle portion that is opposite the first lateral side to form a second end portion of the blanket, the second portion sized 
and wherein both the first portion and the second portion each include at least one tear line located closer to a side edge of the blanket than to the middle portion that s, when torn, an opening in the blanket through which at least one of the patient’s hands and an operating room table arm board [[is]] are disposed when disposing the blanket over the patient and wherein none of the tear lines extends all the way to an edge of the first portion or second portion;
such that the blanket covers the patient’s upper torso and both arms excepting hands when the patient's arms are extended laterally outward from the patient's torso.

Allowable Subject Matter
Claim 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment entered above overcomes the closest prior arts record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons fo1r Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGIST S DEMIE/Primary Examiner, Art Unit 3794